Where a cause was determined in favor of the complainant and the entry of a final decree suspended, until he should complete the performance of bis part of the contract, of which he sought a specific performance, upon his failure to perform the interlocutory decree within the time limited, the hill was dismissed.MOTION TO Dismiss.—This cause was heard at the March term, 1867, and the Chancellor determined that the complainant was entitled to a decree for the specific performance of a contract by the defendant, but only upon *44the payment by the complainant of the sum of three hundred dollars with interest, as specified in an interlocutory decree then made, such payment being necessary to complete the right of the complainant to the relief sought. This sum was required to be deposited in court by a cer- „ tain day fixed by the decree.*On February 7,1868, the complainant having failed to make the deposit, on motion of Smithers, for the defendant, a supplemental order or decree was entered, reciting the failure of complainant to make the deposit as before ordered and directing that the injunction be dissolved and the bill dismissed, and that the complainant pay the costs within three months or attachment.